 Case 1:20-cr-00008-H-BU Document 34 Filed 05/15/20              Page 1 of 1 PageID 69



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               ABILENE DTVISION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                          NO. 1:20-CR-008-01-H

JOSE ARMANDO SANCHEZ.SANCHEZ
(1),
    Defendant.


                ORDER ACCEPTING REPORT AI{D RECOMMENDATION
                   OF TIIE I}NITED STATES MAGTSTRATE JIJDGE
                          CONCERNING PLEA OF GI,JILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$ 636OX1), the undersigned   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

       DatedMayltJo2o.


                                                    WESLEY        RIX
                                                      STATES DISTRICT JUDGE
